Citation Nr: 1814414	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-34 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement an initial compensable evaluation for gastroesophegal reflux disease (GERD) prior to August 2, 2011, and in excess of 10 percent thereafter.

3.  Entitlement to service connection for a left shoulder strain.

4.  Entitlement to service connection for lumbar spine strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 9 to September 17, 2004, and the Army National Guard of the United States from May 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing in October 2017 before the undersigned.  A transcript of the hearing is associated with the record.  Following the hearing, the record was held open for 30 days for the submission of additional evidence in connection with the current claims; however, no further evidence was received within that time frame.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more; by systolic pressure predominantly 160 or more; or by a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.

2.  For the period prior to August 2, 2011, the Veteran's GERD did not manifest any symptoms due to his prescription use.

3.  For the period since August 2, 2011, the Veteran's GERD was manifested by esophageal distress accompanied by occasional, severe substernal pain; pyrosis; and regurgitation .

4.  The Veteran's left shoulder strain is not etiologically related to his active duty service.

5.  The Veteran's lumbar spine strain is not etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).

2.  The criteria for an initial compensable rating for GERD have not been met, prior to August 2, 2011, and in excess of 10 percent thereafter, are not met. 38 U.S.C. 
§§ 1155, 5103(a), 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7346 (2017).

3.  The criteria for service connection for a left shoulder strain have not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

4.  The criteria for service connection for a lumbar spine strain have not been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Hypertension

The Veteran seeks an initial compensable rating for his service-connected hypertension, which is currently rated under Diagnostic Code 7101.

Under the General Formula for Diseases of the Heart, Diagnostic Code 7101, a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  For the next higher 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more.  A 40 percent disability evaluation requires diastolic pressure predominantly 120 or more, and a 60 percent disability evaluation requires diastolic blood pressure to be predominantly 130 or more.  Id.

The Veteran's service treatment records from July 2010 to December 2017 show complaints of and treatment for hypertension, including prescribed medication use.  During this time, his blood pressure was taken on the following dates with the respective results (all measurements are in mmHg): July 2010 - 129/63; August 2011 - 127/66 ; January 2014 - 124/72; September 2014 - 111/73; February 2015 - 132/74; April 2015 - 147/84; May 2015 - 136/89; December 2015 - 148/76; and July 2017 - 133/87.

In November 2010, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had a history of elevated blood pressure and was treated with prescribed medication, resulting in no side effects.  The Veteran complained that when his blood pressure was elevated, he suffered bi-temporal headaches.  The Veteran did not endorse any functional deficits as a result of his hypertension.  No blood pressure test was reported during this examination.

In August 2011, the Veteran was afforded another VA examination.  The Veteran reported taking his prescribed Lisinopril and an ACE inhibitor.  He complained of headaches due to his hypertension.  His blood pressure was taken three times during the examination and resulted in the following (all measurements are in mmHg): 135/81; 135/82; and 140/81.  An x-ray was also taken due to his history of elevated blood pressure and no active infiltrates were found.  The examiner diagnosed the Veteran with hypertension, and found that it had no functional impact on his ability to work.

During his October 2017 hearing, the Veteran testified that he felt his April 2016 hypertension results were unfair, in part, because he felt his medication was masking the severity of his symptoms.  The Board notes that if the Veteran takes medication for the disability, it is adequate for the examiner to perform the examination with medication; this is not a functional limitation disability.  

Recognition is given to the Veteran's challenge to the adequacy of his April 2016 VA examination, in that the examiner did not adequately address his hypertension symptoms, and that his symptoms at these examinations had been "masked" by the pain medication he takes.  However, despite the potential for "masking" effects, the Board notes that the Veteran's examinations and resulting blood pressure readings have been largely consistent over the course of many years.  

Based on the above, the Board finds that there has been no evidence presented which reveals an initial compensable rating for his hypertension in accordance with Diagnostic Code 7101.  The Veteran's diastolic pressure never read above 100mmHg, and his systolic pressure never read above 160 mmHg.  Therefore, the Veteran is not entitled to an initial compensable rating for his service-connected hypertension. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an increased rating for his service-connected hypertension.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

B.  GERD

The Veteran seeks an initial compensable evaluation for GERD prior to August 2, 2011, and in excess of 10 percent thereafter.  His service-connected GERD is evaluated under Diagnostic Code 7346.

Gastroesophageal reflux disease (GERD) is rated by analogy to hiatal hernia under Diagnostic Code 7346.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 7346, the maximum rating of 60 percent is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned for two or more symptoms associated with the 30 percent rating, but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).

Period Prior to August 2, 2011

In November 2010, the Veteran was afforded a VA examination.  The examiner reported that the Veteran had no current symptoms of reflux, indigestion, or dysphagia, but noted that the Veteran was diagnosed with GERD while in service in 2009.  Abdominal pain was not endorsed by the Veteran.  The examiner noted the Veteran's report of a 20 pound weight loss over the past twelve months.  The Veteran also reported that he had no GERD symptoms while on medication.  

Under Diagnostic Code 7346, a compensable rating is assigned for two or more symptoms associated with the 30 percent rating, but of less severity.  These symptoms include persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  As the November 2010 examiner did not find any of these symptoms, the Board finds that the evidence does not reflect an initial compensable rating for his service-connected GERD for the period prior to August 2, 2011.  

Period Since August 2, 2011

In August 2011, the Veteran was afforded another VA examination.  He reported that his GERD symptoms were worsening, and that it bothered him daily.  The examiner reported no dysphagia, but found the Veteran suffered from esophageal distress, pyrosis, and regurgitation, several times a week.  The esophageal distress was accompanied by substernal pain that was severe and occasional.  The examiner continued the Veteran's GERD diagnosis.  

In April 2016, the Veteran was afforded another VA examination.  The Veteran reported he did not experience any GERD symptoms as long as he took his prescribed medication.  The symptoms included pyorsis and reflux.  The Veteran did not endorse esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  The examiner reported no other pertinent findings, and found no functional impact on the Veteran's ability to work.

At his October 2017 hearing, the Veteran testified that if he does not take his medication, his GERD symptoms included his food coming back up after swallowing.  In his example, "food" included liquid such as green tea.

The Board notes that the Veteran received a Supplemental Statement of the Case (SSOC) in January 2017, and that the SSOC listed his disability rating for GERD as noncompensable.  The Veteran did not receive any correspondence from the RO regarding a reduction in his disability rating.  A rating decision proposing the reduction must be sent to the Veteran under the procedural due process provisions of 38 C.F.R. § 3.105.  Furthermore, a SSOC "is a document prepared by the [AOJ] to inform the appellant of any material changes in, or additions to, the information included in the [SOC] or any prior [SSOCs].  In no case will a [SSOC] be used to announce decisions by the [AOJ] on issues not previously addressed in the [SOC]."  38 C.F.R. § 19.31 (2011).  Such scenario is precisely what occurred here.  Specifically, the June 2014 SOC did not discuss reduction whereas the January 2017 SSOC announced the decision that there was a reduction from 10 percent to noncompensable.  Accordingly, the Board is evaluating the Veteran's service-connected GERD at 10 percent since August 2, 2011.

Based on the above, the Board finds that there has been no evidence presented which reveals 30 percent rating, the next higher disability rating from 10 percent, for the Veteran's GERD in accordance with Diagnostic Code 7346.  The August 2011 VA examiner noted that the Veteran suffered from esophageal distress, pyrosis, and regurgitation, several times a week.  Additionally, the esophageal distress was accompanied by substernal pain that was severe and occasional.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  As the Veteran only had two of the symptoms listed, the Veteran is not entitled to a 30 percent disability rating for his service-connected GERD. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating prior to August 2, 2011, and in excess of 10 percent thereafter.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

II.  Service Connection Claims

The Veteran seeks service connection for a left shoulder strain and lumbar spine strain.  

The Veteran contends that he injured his left shoulder while handling heavy bags in Iraq in 2009.  In his October 2017 hearing, he testified that he was treated at the troop medical clinic for this injury, and was diagnosed with a left shoulder strain.  The Veteran also contends that he injured his lumbar spine in Iraq, after falling while offloading vehicles.  Again, he reported receiving treatment from the troop medical clinic.  However, the Veteran's service treatment records are silent on any left shoulder or lumbar spine injury.  The Veteran's remaining medical history consists of complaints of pain, and no additional diagnosis. 

In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a left shoulder or lumbar spine condition, the Board must conclude the Veteran does not currently suffer from such disabilities.  Without competent evidence of a left shoulder or lumbar spine diagnosis, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

In November 2010, the Veteran was afforded a VA examination for both his left shoulder and lumbar spine.  Following a complete examination and review of the evidence of record, the examiner indicated at the examination that the Veteran had a past diagnosis of left shoulder strain and lumbar spine strain, but that at the time of the November 2010 examination, opined that both had resolved, as both conditions were found to be normal.  

In June 2010, the Veteran was found to have no tenderness to palpation on his lumbar spine.  In August 2010, the Veteran complained of back pain and was diagnosed with chronic back pain, and prescribed a muscle relaxer and Tylenol.

Subsequent VA examinations in November 2016 and November 2017 for his right shoulder disability also included examinations of his left shoulder.  The left shoulder was found normal in all capacities in both examinations.  Both VA examiners noted x-rays from November 2010 that showed mild acromioclavicuolar joint degenerative changes, but neither provided a further diagnosis for a left shoulder disability.  

The Board has considered the Veteran's general contention that he has the disabilities due to his in-service injury, but he is not competent to attest to a diagnosis as this requires medical expertise. 

Again, the medical records do not reflect a diagnosis of a left shoulder strain or lumbar spine strain. The Veteran's general contentions are outweighed by the lack of diagnosis.  The Board notes the Veteran's complaints of pain but generally, pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer, 3 Vet. App. at 225.

Absent a showing of a left shoulder disability or a lumbar spine strain, service connection for these disabilities cannot be granted.  Thus, the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for renal dysfunction must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
ORDER

An initial compensable disability rating for hypertension is denied.

An initial compensable disability rating for GERD prior to August 2, 2011, and in excess of 10 percent thereafter, is denied.
 
Service connection for a left shoulder strain is denied.

Service connection for a lumbar spine strain is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


